Sconiers and Martoche, JJ.
(dissenting). We respectfully dissent and would affirm the order determining that defendant is a level two risk pursuant to the Sex Offender Registration Act (Correction Law § 168 et seq.). We cannot agree with the majority that Supreme Court erred in assessing 20 points against defendant under the risk factor for his relationship with the victim. In our view, the People established by clear and convincing evidence that defendant established or promoted the relationship with the victim for the primary purpose of victimization (see Sex Offender Registration Act: Risk Assessment Guidelines and Commentary, at 12 [2006]). The relationship between defendant and the victim was not familial in nature but was predatory, based upon the age of the victim, the age difference between defendant and the victim and the circumstances under which they met. Thus, we conclude that the facts, as presented to the court, established that it was “ ‘highly probable’ ” that defendant befriended the victim for the purpose of victimizing him through the sexual relationship (People v Dominie, 42 AD3d 589, 590 [2007]). Present — Centra, J.R, Fahey, Lindley, Sconiers and Martoche, JJ.